Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Those that provide the purely functionally recitation in claim 1, line 14 of “the first connecting member of the holster being magnetically and detachably coupled to the third connecting member…”, as nothing antecedently defined provides for any magnetic coupling or detachable coupling as recited to occur. See also claim 19, lines 14 and 25 for the same issue. Similarly, in claim 2, line 39, there is insufficient structure defined to render a condition wherein “the holster is forward-tilting” may occur, as it is indefinite what renders this “forward-tilting” action. A similar issue occurs in claim 19, lines 18 and 25.  
 	In claim 3, line 3, “a central opening of knob” is indefinite as to what such means. 
	In claim 4, line 1, “the inner housing connector” lacks at least clear antecedent basis. In line 5, “said rail of the inner housing” has not been 
	In claim 5, line 1, “the inner housing connector” lacks at least clear antecedent basis. In line 4, “the rail of the outer housing” lacks antecedent basis or consistency with previous terminology immediately above. In line 5, “said channel of the inner housing” lacks antecedent basis or consistency with previous terminology immediately above.
	In claim 8, “the plate” is indefinite, as two different plates have been defined, one at claim 1, line 9 and another at claim 2, line 33. See also claim 15, lines 1, 2, 4, 6 and 8 for indefinite references to one “plate” when plural have been antecedently defined, as well as claim 16, line 1. 
	In claim 14, lines 3-4, 5-6 and 7-8 appears to be double recitation relative to claim 13, lines 2-3, 4-5 and 6-7, respectively.    
	In claim 16, line 2, “the floor” is indefinite, as two different floors have been defined, one in claim 2, line 14 and another in claim 2, line 27.
	In claim 19, lines 17 and 27, “rotating the outer housing so as to substantially …” appear to lack sufficient structural recitation to allow this action to occur. In line 18, “the second connecting member of holster short leg” is ungrammatical and lacks antecedent basis. In line 19, “the holster to magnetically couple” is indefinite, as nothing antecedently defined provides for any magnetic coupling as recited to occur. In line 20, “the floor of the holster” lacks antecedent basis. In line 22, “the razor rack” lacks antecedent basis. In line 25, “the holster long leg” lacks antecedent basis. In line 27, the recitation “to substantially veil” lacks sufficient antecedent recitation for what provides the “veil” step. 

Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG